Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species 2, Sub-species b and 1 in the reply filed on 09/28/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method. Election was made without traverse in the reply filed on 09/28/2022.

Drawings
The drawings are objected to because Figs 28 and 29 are photographs.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20170296877) in view of Hope, David (WO 2010132865 A1).
Regarding Claim 1, Bennett teaches a modular pod for enabling crack climbing on a manufactured climbing wall, comprising:              a body 900 including a first side 970 and a second side 970’ with opposed interior surfaces that define a crack 976 extending along an entire length of the body, and opening first and second ends of the body (Refer to Fig. 31 Paragraph [0133]-[0136]); and                 coupling wings 933,937 that extend outwardly from sides of the body and that include couplers 934,938 that enable the crack to be mounted to a climbing surface of the manufactured climbing wall 902,905 (Refer to Fig. 34 Paragraph [0122]:” In this manner, the device 900 can be mounted substantially flush with the surface of the outer wall 902, as described herein. Although FIG. 34 shows the first flange 933 on the outside of the outer wall 902, in other installations, the first flange 933 and/or the second flange 937 can be coupled inside the outer wall 902.”).                 Bennett fails to teach wherein the crank simulating a portion of a crack in a natural rock formation. Hope teaches a rock climbing pod having a crank 212 simulating a portion of a crack in the natural rock formation (Refer to Hope Figs. 8 or 34). Hope is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art to modify the crack of Bennett to be in view of Hope such that it simulates a crack in a natural rock formation since Hope teaches that such design is known in the art to produce expected results of mimicking a real rock wall.
Regarding Claim 2, Bennett in view of Hope continues to teach wherein the coupling features comprise apertures 934,938 that enable the crack to be mounted to the climbing surface 902 by way of climbing hold bolts (The Office takes the position that the bolts are recited as an intended use of the coupling features 934,938 and therefore are such apertures are capable of enabling mounting by said bolts.).
Regarding Claim 3, Bennett in view of Hope continues to teach wherein the first side 970 and the second side 970’ move relative to one another to enable adjustment of a distance the opposed interior sides are spaced apart from one another and a width of the crack (Refer to Bennett Paragraph [0054]:” In other embodiments, however, the frame 110 (and any of the frames described herein) can be configured to allow for a controlled amount of horizontal movement of the first insert 170 and/or the second insert 170' to simulate movement of rocks in an actual traditional climbing environment.”..The Office takes the position that in this interpretation the sides 970,970’ are configured to allow for a controlled amount of horizontal movement).
Regarding Claim 4, Bennett fails to expressly disclose wherein at least a first end of the crack aligns with an end of a crack in a body of another modular pod positioned adjacent to the first end of the body of the modular pod. However, teaches aligning pods together in a vertical fashion along a wall is common and known in the art for creating a continuous climbing feature (Refer to Fig. 9 of Hope). And therefore such modification would have been obvious and does not patentably distinguish the invention over prior arts.
Regarding Claim 5, Bennett in view of Hope continues to teach wherein outer surfaces of the coupling wings include a texture or a contour that simulate features of the face of the natural rock climbing formation (Refer to Hope Fig. 8 as modified to comprise the texture/contour on the entire outer surface of the pod).
Regarding Claim 8, Bennett in view of Hope continues to teach wherein the body and the mounting wings comprise a polymer (Refer to Bennett Paragraph [0146]:” Such composite materials can also include wood, a resin, graphine, meal matrix, fiberglass, fiber reinforced plastics, or the like. In yet other embodiments, the frame 110 (and any of the frames described herein) can be constructed from a polymer (either constructed solely from a polymer, or constructed from a composite material including polymeric constituents). Such polymers include high grade plastics (Ultem 9085) or other thermoplastics.”).
Regarding Claim 9, Bennett in view of Hope continues to teach wherein the body and the mounting wings comprise a fiber-reinforced polymer (Refer to Bennett Paragraph [0146]:” Such composite materials can also include wood, a resin, graphine, meal matrix, fiberglass, fiber reinforced plastics, or the like. In yet other embodiments, the frame 110 (and any of the frames described herein) can be constructed from a polymer (either constructed solely from a polymer, or constructed from a composite material including polymeric constituents). Such polymers include high grade plastics (Ultem 9085) or other thermoplastics.”).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20170296877) in view of Hope, David (WO 2010132865 A1), and further in view of Brost (US 20150056590).
Regarding Claims 6 and 7, Bennett in view of Hope teaches the claimed invention as noted above (Refer to Claim 1) but fails to expressly disclose wherein the opposed interior surfaces and the crack 967 have depths of at least about 6 inches/at least about 10 inches. Brost teaches a climbing wall comprising a crack (Refer to annotated Fig. 2 below) wherein the opposed interior surfaces 104 and the crack have depths of at least about 6 inches/at least about 10 inches (Refer to Brost Paragraph [0027]:” The depth of the climbing anchor 100 will be sufficient enough for a piece of protection to be placed completely into the interior surface 104, such as 3 to 10 inches.”)
    PNG
    media_image1.png
    420
    556
    media_image1.png
    Greyscale
         Brost is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the crack of Bennett to be in view of Brost such that the opposed interior surfaces and the crack 967 have depths of at least about 6 inches/at least about 10 inches to allow sufficient space for placing a climbing device as taught by Brost and desired by Bennett. Such ranges would have been obvious to produce expected results and therefore does not patentably distinguish the invention over prior arts.
Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Bennett and Hope are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising a frame including: a base with a plurality of mounts; side walls extending from the base; a receptacle defined by the base and the side walls; coupling decks extending outwardly in opposite directions from the side walls, each coupling deck including a series of couplers; and transitions extending outwardly from the coupling decks, the transitions extending toward a plane in which the base is located; and at least one pod including: a body including a first side and a second side with opposed interior surfaces that define a crack, the body insertable into the receptacle of the frame; and coupling wings that extend outwardly from sides of the body, positionable over the coupling decks of the frame upon introduction of the body of the at least one pod into the receptacle of the frame, and including couplers that are arranged to align with corresponding couplers of the coupling decks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784